398 F.2d 879
T. Stanford GOODMAN dba Lindo Engineering, etc., Appellants,v.UNITED STATES of America ex rel. John P. RINEER dba RineerOil Surfacing, Appellee.T. Stanford GOODMAN dba Lindo Engineering, etc., Appellants,v.UNITED STATES of America ex rel. TURLOCK ROCK COMPANY, Appellee.
Nos. 21982, 21982-A.
United States Court of Appeals Ninth Circuit.
June 28, 1968.

Marsh & Graves, El Cajon, Cal., Bohnert, Flowers & McCarthey, San Francisco, Cal., for appellants.
Gilbert Moody (argued), H. E. Gleason, Turlock, Cal., for Turlock.
Murphy & Warnisher, Fullerton, Cal., for Rineer.
Before BROWNING and CARTER, Circuit Judges, and FOLEY,1 District judge.
PER CURIAM:


1
We agree that the complaint was inadequate and that the court's findings were less complete than they should have been.  It is also true that the evidence was far from one sided, particularly with regard to the claim of appellee Rineer.  However, it does not appear that appellants were surprised or otherwise prejudiced by any deficiency in the pleadings; we are satisfied that the findings, including those necessarily implied, are sufficient to support the judgments; and we cannot say that these findings are clearly erroneous.  Errors or defects in the proceedings which did not affect the substantial rights of the parties must be disregarded.  Rule 61, Federal Rules of Civil Procedure.


2
The judgments are therefore affirmed.



1
 Honorable Roger D. Foley, Jr., United States District Judge, District of Nevada, sitting by designation